Title: From James Madison to Charles Pinckney, 30 March 1802
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State, March 30th 1802
My last was of the 5th of February, and 27th of March. I have as yet received no letter from you since your arrival at Madrid. By one from Colo Humphreys, written a few days after it took place, we learn that you were then confined by indisposition, and had not presented your credentials. We are anxious to hear from you on the several subjects with which you have been charged; particularly on that of Louisiana. By a Treaty entered into between Spain and France in March 1801, and lately published in the Paris newspapers, it appears that in an antecedent treaty, the cession of that Country had been stipulated by Spain. Still it is possible that the cession may have been since annulled; and that such was, or was to be the case, has been stated in verbal accounts from Madrid. At Paris, Mr Livingston has been given to understand by the French Government, that the Cession had never been more than a subject of conversation between the two governments. No information however, has been received from him subsequent to the publication of the Treaty of March 1801, which must have led to some more decisive explanations.
The copies herewith inclosed, of a memorial of sundry inhabitants living on Waters running from the United States thro’ Florida into the Gulph of Mexico, and of a letter from the late Mr. Hunter representative in Congress of the Mississippi Territory, will present to your attention a subject of some importance at this time, and of very great importance in a future view. The Treaty with Spain having as these documents observe, omitted to provide for the use of the Mobille, Catahoochee and other rivers running from our territory through that of Spain, by the citizens of the United States in like manner with the use of the Mississippi, it will be proper to make early efforts to supply the defect. Should a Cession, indeed, including the Spanish Territory Eastward of the Mississippi have finally taken place, it can answer no purpose to seek from the Spanish Government, this supplemental arrangement. On a contrary supposition, you will avail yourself of the most favourable moment and manner of calling its attention to the object. In support of our claim you will be able to use the arguments which inforced that to the navigation of the Mississippi. If it should be observed, that a greater proportion of these rivers, than of the Mississippi, run thro’ the exclusive territory of Spain, it may be a set off, that the upper parts of the rivers run exclusively thro’ the territory of the United States, and do not merely divide it, like the Mississippi from that of Spain. But neither the one nor the other circumstance can essentially affect our natural rights. Should the Spanish Government be favourably disposed, it will be proper for you to pave the way for a formal convention on the subject, endeavouring to obtain in the mean time, such regulations from its authority, and such instructions to its officers as will answer the purposes of our citizens. Among other hardships of which they now complain, and for which a regulation is particularly wanted, one I understand is, that the article cotton, which is acquiring rapid importance in that quarter, must, after it has been conveyed to Mobille, be shipped to New Orleans and pay a duty of about 12½ ⅌ Cent before it can be exported.
The copies of a letter from E. J. Berry and of another from E. Jones herewith also inclosed, present another subject which will claim your attention. This is not the only complaint that has been received, of abuses relating to the effects of Americans deceased within the Spanish jurisdiction on the Mississippi. It seems so reasonable and necessary that the Consul residing there, or persons deriving authority from the deceased owner, should be allowed to take charge of such effects, that it is hoped a regulation for that purpose may be obtained from the justice and liberality of the Spanish Government.
Stephen Higginson Esqr. of Boston, has asked anew the attention of this department to two claims on the Spanish Government, one on his own account for the ship Pattern and cargo, the other on account of himself and Mr. William Perkins for the ship General Washington. As the papers and proceedings in both cases will have passed into your hands from those of Colo. Humphreys, and as your general instructions embrace all such cases, it is sufficient to refer to these, and to apprize you of the anxiety of the party interested that his claims may receive your early attention and best exertions. He estimates the amount of their losses at not less than $150,000. A like anxiety has been expressed to this Department by Messrs. Stoker, Amory & Hays, of Boston, who have, as they say, forwarded to you their complaints and documents. You will be pleased to forward to Malaga the inclosed letter which is connected with their pursuit of redress.
We have just received from Mr. King a Convention signed by him with the British Government, commuting the British claims on the U. States under the sixth Article of the Treaty of 1794 into a nett sum of £600,000 sterling payable in three anual instalments; and fixing the same periods and proportions for paying the awards to be made under the 7th Article. The Convention has just been laid by the President, before the Senate.
For the proceedings of Congress and other domestic occurrences, I refer to the collection of newspapers herewith sent. To them also I refer you for the latest accounts from St Domingo. I have the honor to be &c. &c. &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IM, vol. 6). Enclosures not found.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:441–42.



   
   David Humphreys to JM, 18 Dec. 1801 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:321).



   
   See JM to Robert R. Livingston, 26 Mar. 1802, n. 2.



   
   This petition, from “sundry inhabitants” of Washington County, Mississippi Territory, was presented to the House of Representatives on 15 Feb. 1802. It requested that a “port of entry and delivery may be established at such a convenient point on the Tombigby river, as may command the navigation of the said river, as also, that of the Allibama river in the said territory” (Journal of the U.S. House of Representatives, 7th Cong., 1st sess., p. 237).



   
   “E.J. Berry” may be a clerk’s misrendering of E. H. Bay. An extract from Bay’s letter to JM of 4 Nov. 1801 was transmitted by Jefferson to Congress on 24 Feb. 1802, along with an extract from a 10 Aug. 1801 letter from Evan Jones, as part of a request for a marine hospital in New Orleans (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:28–29, 221–22). An earlier letter from Jones referred to the problem of American citizens who died intestate in Louisiana (Jones to JM, 15 May 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:184).



   
   Stephen Higginson had broached the subject of his claims against Spain to David Humphreys in early 1801 (Humphreys to JM, 27 Mar. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:52).



   
   For King’s negotiations and the signing of the convention, see King to JM, 9 and 11 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:380–81, 383–85).


